 
COLLATERAL AGENCY AGREEMENT
 
THIS COLLATERAL AGENCY AGREEMENT (this "Agreement") is made as of May __, 2008
by and among TRISTATE TITLE & ESCROW, LLC, a Delaware limited liability company
(the “Collateral Agent”), and the parties set forth on Schedule I annexed
hereto, as such Schedule may be amended from time to time in accordance with the
terms of this Agreement (each a “Noteholder” and collectively the
“Noteholders”).
 
WITNESSETH:
 
WHEREAS, SJ Electronics, Inc. (f/k/a Acheron, Inc.), a Nevada corporation (the
“Company”) has entered into a Note Purchase Agreement dated as of the date
hereof (as amended, modified, restated or otherwise supplemented from time to
time, the “Note Purchase Agreement”) pursuant to which the Company will
authorize and issue its 15% Senior Secured Convertible Notes Due 2009 (the
“Notes”) to the investors identified in the Note Purchase Agreement (the
“Investors”); and
 
WHEREAS, as collateral security for the payment and performance of the Company’s
obligations under the Notes the Company has granted to the Collateral Agent, for
the benefit of the Noteholders, a security interest in the Collateral (as
defined below), pursuant to the terms and conditions of that certain Pledge and
Security Agreement of even date herewith by and between the Company and the
Collateral Agent as the same may be amended from time to time (the "Pledge and
Security Agreement"); and
 
WHEREAS, the Collateral Agent desires to serve as collateral agent for the
Noteholders with respect to the Pledged Collateral on the terms and conditions
hereinafter set forth; and
 
WHEREAS, the Noteholders desire the Collateral Agent to serve in such capacity
on the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
SECTION 1.  DEFINITIONS
 
For purposes of this Agreement, the following terms shall have the following
meanings:
 
1.1  "Business Day" shall have the meaning ascribed thereto in Section 5.1
hereof.
 
1.2  "Pledged Collateral" shall have the meaning ascribed thereto in the Pledge
and Security Agreement.
 
1.3  "Collections" means any payments or amounts realized, recovered or
otherwise received by the Collateral Agent in respect of the recovery of or
realization on any Pledged Collateral.
 
 
 

--------------------------------------------------------------------------------

 
 
1.4  "Person" means an individual, a partnership, a corporation (including a
business trust), a joint stock company, a trust, an unincorporated association,
a joint venture, or other entity; or any government, or any agency,
instrumentality or political subdivision thereof.
 
1.5  “Requisite Noteholders” means, at any time, the Noteholders holding not
less than 51% of the principal balance of the Notes outstanding at that time.
 
1.6  “Security Documents” means this Agreement and the Pledge and Security
Agreement, as the same may be amended from time to time.
 
1.7  “Pledge and Security Agreement” has the meaning ascribed to such term in
the recitals of this Agreement.
 
1.8  “Lockbox Agent” means the Person from time to time serving as Lockbox Agent
under the Lockbox Agreement.
 
1.9  “Lockbox Agreement” means that certain Lockbox Agreement dated as of the
date hereof, by and between the Company and the Lockbox Agent.
 
SECTION 2.  AGENCY
 
2.1 Appointment of the Collateral Agent.
 
(a)  Each Noteholder hereby irrevocably designates and appoints the Collateral
Agent as such Noteholder’s agent and attorney-in-fact to take such actions on
behalf of the Noteholders under the Security Documents, and to exercise such
powers and to perform such duties (or to refrain therefrom) with respect to the
management, supervision, servicing, administration, collection and liquidation
of the Pledged Collateral and the Collections as may be reasonably contemplated
by the Security Documents, as well as such other powers as are reasonably
incidental thereto, including, without limitation, the power to execute and
deliver the Security Documents as agent for the Noteholders. The Collateral
Agent is hereby authorized and empowered to amend, modify, or waive any
provisions of the Security Documents on behalf of the applicable Noteholders,
subject to the consent of the Requisite Noteholders. The Collateral Agent shall
hold all Pledged Collateral as the agent of the Noteholders, subject to the
terms of this Agreement and of the Lockbox Agreement. The provisions of this
Section 2.1 are solely for the benefit of the Collateral Agent and the
Noteholders, and neither the Company nor any other Person shall have any rights,
whether as a third party beneficiary or otherwise, under this Agreement. In
performing its duties under this Agreement, the Collateral Agent shall act
solely as the agent of the Noteholders and shall not be deemed to have assumed
any obligation toward or relationship of agency or trust with or for the Company
or any other Person (other than the Noteholders). The Collateral Agent may
perform any of its duties under the Security Documents by or through agents or
employees, together with such other powers as are incidental thereto, with full
power of substitution, and with the power to select one or more sub-agents or
designees to exercise the powers and perform the obligations of the Collateral
Agent hereunder. The foregoing power of attorney is coupled with an interest and
is irrevocable while this Agreement remains in effect.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(b)  The Collateral Agent shall have no duties, responsibilities or liability
except as expressly set forth in the Security Documents.
 
(c)  The Noteholders hereby acknowledge and agree as follows: (i) the duties of
the Collateral Agent are ministerial in nature; (ii) the Collateral Agent shall
not, by reason of this Agreement, have any fiduciary obligations to any
Noteholder; (iii) nothing in the Security Documents, express or implied, is
intended to or shall be construed to impose upon the Collateral Agent any
obligations in respect of the Security Documents except as expressly set forth
therein; (iv) each Noteholder has made or shall make its own independent
investigation of the financial condition and creditworthiness of the Company in
connection with the extension of credit evidenced by said Noteholder’s
respective Note, as the case may be, and the Collateral Agent shall have no duty
or responsibility, either initially or on a continuing basis, to provide any
Noteholder with any credit or other information with respect to the Company. The
Noteholders further acknowledge and agree that the Collateral Agent shall have
no obligation whatsoever to any Noteholder or any other Person to assure that
any Pledged Collateral exists or is owned by the Company; or is cared for,
protected or insured; or that any liens or security interests granted to the
Collateral Agent have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority; or
to exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to the Collateral Agent in the
Security Documents; it being understood and agreed that in respect of the
Pledged Collateral or any act, omission or event related thereto, subject to the
terms of this Agreement, the Collateral Agent may act in any manner it may deem
appropriate, in its discretion, and that the Collateral Agent, acting in such
capacity, shall have no duty or liability whatsoever to any of the other
Noteholders; provided, however, that the Collateral Agent shall exercise the
same care which it would exercise in dealing with loans made and collateral
security held solely for its own account.
 
(d)  The Collateral Agent acknowledges that it has been granted a security
interest in the Pledged Collateral for the ratable benefit of the Noteholders,
and agrees to hold the Pledged Collateral in possession of the Collateral Agent
for the ratable benefit of each Noteholder.
 
2.2 Enforcement of Rights in Pledged Collateral; Enforcement of Notes. Each
Noteholder agrees that it will not have any right to enforce or seek to enforce
any rights individually or separately under the Security Documents or to realize
upon any Pledged Collateral individually or separately, unless instructed by the
Collateral Agent in writing to do so on behalf of the Collateral Agent, it being
understood and agreed that such rights and remedies may be exercised only by the
Collateral Agent.
 
SECTION 3. COLLECTIONS AND RELATED MATTERS
 
3.1  Pledged Collateral and Collections.
 
(a)  In furtherance of and not in limitation of the rights and powers granted to
the Collateral Agent hereunder, the parties hereto hereby agree that the
Collateral Agent, in its capacity as such, has the exclusive right to collect
and receive all Collections. The Collateral Agent shall also have the exclusive
right to conduct secured party sales of the Pledged Collateral and to collect
and compromise any accounts or other obligations that are part of the Pledged
Collateral. All Collections shall be promptly distributed by the Collateral
Agent to the Noteholders in the form in which received by the Collateral Agent,
if reasonably practicable. Any money, property or securities realized upon the
sale, disposition or other realization by the Collateral Agent upon all or any
part of the Pledged Collateral, or otherwise received by Collateral Agent under
any provision of this Agreement, shall be applied by the Collateral Agent
according to Section 11 of the Pledge and Security Agreement.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(b)  All Collections received by the Collateral Agent shall be held by the
Collateral Agent for the Noteholders and deposited by the Collateral Agent in
one or more of its bank accounts and applied as provided herein. The Collateral
Agent does not assume and shall not have any liability to the Noteholders for
the repayment of the Obligations.
 
3.2  Costs and Expenses. The Collateral Agent may incur and pay reasonable costs
and expenses to the extent it deems reasonably necessary or appropriate for the
performance and fulfillment of its functions, powers and obligations pursuant to
the Security Documents, including, without limiting the generality of the
foregoing, court costs, reasonable attorneys' fees, costs of collection by
outside collection agencies, and auctioneers’, experts’ and appraisers’ fees and
insurance premiums paid to maintain the Pledged Collateral, whether or not the
Company is obligated to reimburse the Collateral Agent or the Noteholders for
such expenses pursuant to the Security Documents or otherwise.
 
3.3  Defaults and Remedies.
 
(a)  The Collateral Agent shall not be deemed to have knowledge or notice of the
occurrence of any Event of Default (as defined in the Pledge and Security
Agreement) unless the Collateral Agent shall have actually received written
notice from a Noteholder referring to this Agreement, describing such Event of
Default and stating that such notice is a “notice of default.”
 
(b)  On or after the occurrence of an Event of Default the Collateral Agent, in
its absolute discretion may, and at the written request of the Requisite
Noteholders shall, commence efforts to exercise any rights or remedies against
the Company under the Security Documents on behalf of the Noteholders
(including, without limitation, execution upon Pledged Collateral) provided that
the Collateral Agent shall have full discretion to determine the time, place and
manner of such actions.
 
(c)  Except as otherwise expressly provided herein, all rights and remedies
provided in the Security Documents with respect to the Pledged Collateral and
the collection of the Notes shall inure to the benefit of the Collateral Agent
on behalf of the Noteholders collectively, and shall be exercised by the
Collateral Agent only and no other Person (unless such other Person is expressly
authorized to do so by the Collateral Agent or by a court of competent
jurisdiction) for the benefit of the Noteholders in accordance with the terms
thereof and hereof.
 
 
-4-

--------------------------------------------------------------------------------

 
 
3.4  Other Acts. The Noteholders hereby irrevocably authorize the Collateral
Agent, at its option and in its discretion, to release any lien and/or security
interest granted to or held by the Collateral Agent on or in any Pledged
Collateral (x) upon the payment and satisfaction of all of the Obligations (as
defined in the Security Agreement) (other than contingent indemnification
obligations to the extent no claims giving rise thereto have been asserted) or
(y) upon the occurrence of other facts or circumstances reasonably believed by
the Collateral Agent in good faith not to prejudice the rights of the
Noteholders under the Security Documents. Without in any manner limiting the
Collateral Agent’s authority to act as described in the previous sentence, each
Noteholder hereby agrees to confirm in writing, upon request by the Collateral
Agent, the authority conferred upon the Collateral Agent under this Section 3.4
to release any Pledged Collateral.
 
SECTION 4. SCOPE OF COLLATERAL AGENT LIABILITY
 
4.1  Responsibility of the Collateral Agent.
 
(a)  Neither the Collateral Agent nor any of its officers, directors, partners,
managers, employees, agents or representatives shall be liable to the
Noteholders for any action taken or omitted to be taken under or in connection
with the Security Documents or otherwise (whether or not such action taken or
omitted is within the Collateral Agent's responsibilities and duties expressly
set forth in the Security Documents), except as a result of willful misconduct
or gross negligence on the part of the Collateral Agent as determined by a final
non-appealable order of a court of competent jurisdiction. The Collateral Agent
does not assume any responsibility for any failure of, or delay in performance
by, or breach by the Company or any Noteholder of his or its obligations under
any of the Security Documents, the Note Purchase Agreement or the Notes. The
Collateral Agent shall not be liable for any apportionment or distribution of
payments made by it in good faith; and if any such apportionment or distribution
is subsequently determined to have been made in error, the sole recourse of any
Noteholder to whom payment was due but not made shall be to recover from the
other Noteholders any payment in excess of the amount to which they are
determined to be entitled (and such other Noteholders hereby agree to return to
such Noteholder any such erroneous payments received by them). In no event shall
the Collateral Agent be liable for punitive, special, consequential, incidental,
exemplary or other similar damages. In performing its obligations hereunder,
neither the Collateral Agent nor any of its officers, directors, partners,
managers, employees, agents or representatives shall be responsible to any
Noteholder for any recitals, statements, representations or warranties herein or
for the execution, effectiveness, genuineness, validity, enforceability,
collectability, or sufficiency of the Security Documents or the transactions
contemplated thereby, or for the financial condition of the Company. The
Collateral Agent shall not be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of the
Security Documents or the financial condition of the Company, or the existence
or possible existence of any default under any agreements to which the Company
and/or any one or more Noteholders is a party. The Collateral Agent may at any
time request instructions from the Noteholders with respect to any matters
contemplated by this Agreement, and the Collateral Agent shall be absolutely
entitled, without any liability whatsoever to any Person, to refrain from taking
any action or granting any approval under the Security Documents until it shall
have received such instructions from the Requisite Noteholders. Without limiting
the foregoing, no Noteholder shall have any right of action whatsoever against
the Collateral Agent as a result of the Collateral Agent acting or refraining
from acting under the Security Documents in accordance with the instructions of
the Requisite Noteholders; and, notwithstanding the instructions of the
Requisite Noteholders, the Collateral Agent shall have no obligation to take any
action if it believes, in good faith, that such action is illegal or exposes the
Collateral Agent to any liability it has not assumed or otherwise agreed to
under this Agreement for which it has not received satisfactory indemnification
in accordance with this Agreement.
 
 
-5-

--------------------------------------------------------------------------------

 
 
(b)  In exercising rights and remedies with respect to the Pledged Collateral,
the Collateral Agent and, subject to the provisions hereof, the Noteholders may
enforce the provisions of the Pledge and Security Agreement and exercise
remedies thereunder, all in such order and in such manner as it or they may
determine in the exercise of its or their sole business judgment. Such exercise
and enforcement shall include the rights to sell or otherwise dispose of Pledged
Collateral, to incur expenses in connection with such sale or disposition and to
exercise all the rights and remedies of a secured lender under the Uniform
Commercial Code of any applicable jurisdiction. The Collateral Agent’s rights
with respect to the Pledged Collateral include the right to release any or all
of the Pledged Collateral from the liens under the Security Documents in
connection with any sale of all or any portion of the Pledged Collateral
notwithstanding that the net proceeds of any such sale may not be used to
permanently prepay any Obligations (as defined in the Security Agreement). The
Noteholders are hereby deemed to have consented to such sale(s) under the
Security Documents.
 
(c)  The Collateral Agent shall be entitled to act upon, and shall be fully
protected in acting upon, any communication in whatever form believed by the
Collateral Agent in good faith to be genuine and to have been signed or sent by
a Person authorized and entitled to do the same. The Collateral Agent shall be
entitled to act, and shall be fully protected in any action taken in good faith
in accordance with advice given by any counsel retained by the Collateral Agent.
The Collateral Agent shall not be liable for the default or misconduct of any
agents or attorneys-in-fact selected by the Collateral Agent with reasonable
care.
 
4.2  Indemnification. The Noteholders hereby jointly and severally agree to
reimburse and indemnify and defend the Collateral Agent for, from and against
any and all advances, disbursements, liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including, without
limitation, attorneys’ fees and expenses) of any kind or nature whatsoever which
may be imposed on, incurred by, or asserted against the Collateral Agent in any
way relating to or arising out of this Agreement or any action taken or omitted
by the Collateral Agent under the Security Documents; provided, however, that no
Noteholder shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses, advances
or disbursements to the extent resulting from the Collateral Agent’s gross
negligence or willful misconduct as determined by a final non-appealable order
of a court of competent jurisdiction. If any indemnity furnished to the
Collateral Agent for any purpose shall, in the sole, reasonable opinion of the
Collateral Agent, be insufficient or become impaired, the Collateral Agent may
demand additional indemnity and cease, or not commence, to do the acts
indemnified against even if so directed by the Requisite Noteholders until such
additional indemnity is furnished. The obligations of the Noteholders under this
Section 4.2 shall survive the payment and performance in full of the Obligations
and the termination of this Agreement.
 
 
-6-

--------------------------------------------------------------------------------

 
 
4.3  Collateral Agent acting as Noteholder; Investment Transaction. The
Collateral Agent shall have, and may exercise, the same rights and powers
hereunder and is subject to the same obligations and liabilities as, and to the
extent set forth herein for, any other Noteholder. The terms “Noteholders,”
“Requisite Noteholders,” or any similar terms shall, unless the context clearly
otherwise indicates, include the Collateral Agent in its individual capacity as
a Noteholder or one of the Requisite Noteholders, as the case may be. Further,
the parties hereto hereby acknowledge that some or all of the Noteholders may
acquire, from time to time, debt or equity securities of the Company (other than
the Notes) in one or more equity or debt purchase transactions and that the
Collateral Agent may serve as a collateral agent for such other transactions and
the parties hereto hereby agree that said acquisitions and such services shall
not be construed to increase or adversely affect the Collateral Agent’s duties
or liability to the Noteholders, whether under the Security Documents or under
any instruments or agreements executed and delivered in connection with any such
equity or debt acquisitions.
 
4.4  Successor Collateral Agent. The Collateral Agent may resign at any time by
giving at least 10 days’ prior written notice to the Noteholders, whereupon the
resigning Collateral Agent shall be discharged from all further duties and
obligations hereunder, except to hold all Pledged Collateral then held by it for
disposition pursuant to the provisions of this Section 4.4. The Requisite
Noteholders may, upon the resignation of the Collateral Agent or at any time
upon the consent of the Requisite Noteholders, appoint a successor Collateral
Agent. Upon the acceptance of its appointment by any successor Collateral Agent,
such successor shall thereupon succeed to and become vested with all the rights,
powers, privileges and duties of the resigning or replaced Collateral Agent. In
the event a successor Collateral Agent is appointed, the resigning or replaced
Collateral Agent shall, promptly upon receipt of notice of such appointment,
deliver all Pledged Collateral then held by it to said successor (such delivery
to be effectuated by physical delivery, endorsement of instruments, or otherwise
as the nature of the Pledged Collateral shall require); and in the event a
successor is not promptly appointed, the resigning Collateral Agent may, in its
discretion, deliver all Pledged Collateral then held by it to a court of
competent jurisdiction. After any resigning Collateral Agent’s resignation, the
provisions of Section 4.2 shall continue to inure to its benefit as to any
actions taken or omitted to be taken by it in its capacity as Collateral Agent
prior to the effective date of resignation.
 
SECTION 5.  MISCELLANEOUS
 
5.1  Notices. All notices and consents required or permitted hereunder must be
in writing and shall be deemed effectively given: (a) upon personal delivery to
the party to be notified, (b) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient; if not, then on the next Business
Day, (c) three Business Days after having been sent by registered or certified
mail, return receipt requested, postage prepaid, or (d) one Business Day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt.
 
If to the Company:


SJ Electronics, Inc.
5F, No.166, Sinhu 2nd Road
Neihu District, Taipei City
Taiwan
Attention: Agatha Shen
Telephone No.: 011-8862-8791-8838
Facsimile No.: 011-8862-8791-1368
 
 
-7-

--------------------------------------------------------------------------------

 


With a copy to:


Guzov Ofsink, LLC
600 Madison Avenue
New York, New York 10022
Attention: Darren Ofsink, Esq.
Fax: 212.688.7273
 
If to Collateral Agent or any Noteholder, to its address set forth on the
signature page hereto.
 
For purposes of this Agreement, “Business Day” shall mean any day that is not a
Saturday, Sunday or other day on which commercial banks located in the State of
New York are authorized or required to be closed.
 
5.2  Term. This Agreement shall become effective upon the date hereof and shall
continue in full force and effect until the indefeasible payment and
satisfaction in full of all of the Obligations (as defined in the Security
Agreement).
 
5.3  No Benefit to Third Parties. The terms and provisions of this Agreement
shall be for the sole benefit of the Collateral Agent and the Noteholders and
their successors and assigns; and no other person, firm, entity or corporation
shall have any right, benefit, priority or interest under, or because of the
existence of, this Agreement.
 
5.4  Counterparts. This Agreement may be executed via facsimile and in one or
more counterparts, each of which shall be deemed an original, but all of which,
taken together, shall constitute one and the same instrument.
 
5.5  Governing Law; Jury Trial Waiver. This Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of New York without
regard to the choice of law principles thereof. EACH OF THE PARTIES HERETO
WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO
THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO
THIS WAIVER.
 
5.6  Entire Agreement; Amendments. This Agreement contains the entire
understanding with respect to the subject matter hereof; and no amendment,
modification, termination or waiver of any provision of this Agreement shall in
any event be effective unless the same shall be in writing and signed by the
Collateral Agent and the Requisite Noteholders.
 
5.7  Further Assurances. Each of the Noteholders and the Collateral Agent hereby
agree to execute and/or deliver any and all further documents, instruments or
Agreements reasonably requested by the other party in order to give effect to,
and more fully carry out the terms and provisions of this Agreement.
 
 
-8-

--------------------------------------------------------------------------------

 
 
5.8  Severability. Any provision of this Agreement that is prohibited or
unenforceable in any applicable jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction. To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provision hereof prohibited or
unenforceable in any respect.
 
5.9  Headings. The headings used herein are for convenience only and do not
constitute matters to be considered in interpreting this Agreement.
 
[Remainder of page intentionally left blank
Signature pages follow]
 
 
-9-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their duly authorized officers as of the day and year first
written above.



 
THE COLLATERAL AGENT:
     
TRISTATE TITLE & ESCROW, LLC
     
By:
   
 
Name:
 
 
Title:



[Remainder of page intentionally left blank
Signature pages for Noteholders follow]
 
 
 

--------------------------------------------------------------------------------

 

[Noteholder Signature Page]
 

--------------------------------------------------------------------------------

 
COLLATERAL AGENCY AGREEMENT
 

--------------------------------------------------------------------------------

 
IF AN INDIVIDUAL:
 
IF A CORPORATION, PARTNERSHIP,
   
   TRUST, ESTATE OR OTHER ENTITY:
     
_________________________________
 
__________________________________
(Signature)
 
Print name of entity
     
_________________________________
 
By:________________________________
(Printed Name)
 
       Name:___________________________
   
       Title:____________________________
 
Address:
__________________________________
__________________________________
__________________________________
 
 
Address:
____________________________________
____________________________________
____________________________________

 
 
 

--------------------------------------------------------------------------------

 

 